[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                FILED
                                                      U.S. COURT OF APPEALS
                         ________________________       ELEVENTH CIRCUIT
                                                            MAY 02 2000
                                                         THOMAS K. KAHN
                                No. 98-8405                   CLERK
                         ________________________

                    D. C. Docket No. 97-03012-1-CV-TWT

OHUNENE O. LAWAL GLINTON, et al,
                                                         Plaintiffs-Appellants,

                                     versus

AND R, INC., a Georgia Corporation, et al,
                                                      Defendants-Appellees.



                         ________________________

                                No. 98-8406
                         ________________________

                     D. C. Docket No. 1:97-3013-CV-TWT


MICHAEL DARBY, and those persons similarly situated
with Mr. Darby,
                                                          Plaintiff-Appellant,

                                     versus

COBB CENTER PAWN AND JEWELRY BROKERS, INC.,
a Georgia corporation, N.Y. DIAMOND CORPORATION, etc. et al,
                                                           Defendants-Appellees.


                          ________________________

                                 No. 98-8872
                          ________________________

                     D. C. Docket No. 1:97-CV-3015-TWT

SUSAN WALKER, and all persons similarly situated with Walker,

                                                              Plaintiff-Appellant,

                                     versus

MIKE HORTON; CASH EXPRESS, INC., et al,

                                                            Defendants-Appellees

                         _________________________

                  Appeals from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (May 2, 2000)

Before HULL and MARCUS, Circuit Judges, and RONEY, Senior Circuit Judge.

PER CURIAM:

      Plaintiffs who had borrowed money from Georgia pawnbrokers at interest rates

of 20 or 25 percent per month brought suit against the pawnbrokers alleging the

transactions were illegal and void because they violated Georgia’s criminal usury

                                        2
statute, O.C.G.A. § 7-4-18. The pawnbrokers moved to dismiss the complaints on the

ground that the transactions complied with Georgia’s pawnbroker statute, O.C.G.A.

§ 44-12-130 et seq., and such transactions are not controlled by the criminal usury

statute.

       The district court decided that the two statutes conflict and cannot be

harmonized and that the pawnbroker statute governs the subject transactions rather

than the criminal usury statute. The Court granted defendants’ motions and dismissed

the cases.

       The cases were consolidated on appeal to this Court. Having substantial doubt

about the proper resolution of the state law issue presented by this case, we certified

the following questions to the Georgia Supreme Court:

       CAN THE STATUTORY SCHEME REGULATING
       PAWNBROKERS, § 44-12-130-138 BE READ HARMONIOUSLY
       WITH THE CRIMINAL USURY STATUTE, O.C.G.A. § 7-14-18, SO
       THAT BOTH APPLY TO “PAWN TRANSACTIONS” AS DEFINED
       IN O.C.G.A. § 44-12-130(3), OR ARE SUCH TRANSACTIONS
       MEANT TO BE GOVERNED EXCLUSIVELY BY O.C.G.A. § 44-12-
       130-138.


       IS THE PERMISSIBLE RATE OF INTEREST AND FEES CHARGED
       IN “PAWN TRANSACTIONS” AS DEFINED IN O.C.G.A. § 44-12-
       130(3) GOVERNED SOLELY BY O.C.G.A. § 44-12-131, OR DOES
       THE CRIMINAL USURY STATUTE, O.C.G.A. § 7-14-18, APPLY TO
       MODIFY ALLOWABLE CHARGES SO THAT THE INTEREST


                                          3
      CHARGED IN THESE TRANSACTIONS VIOLATES GEORGIA
      LAW.

Glinton v. And R Inc., 173 F.3d 1352 (11th Cir. 1999).

      In a thorough opinion, the Georgia Supreme Court answered the certified

questions by concluding that these statutes cannot be reconciled and that the criminal

usury statute is inapplicable to pawn transactions. See Glinton v. And R, Inc., 524

S.E.2d 481 (Ga. 1999)(Benham, C.J., dissenting).

      In light of that opinion the district court's order dismissing plaintiffs' complaints

was correct.

      AFFIRMED




                                            4